DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on December 06, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0188606 A1 to Lee et al. (“Lee”).													As to claim 1, Lee discloses a display device comprising: a base layer (130); a As to claim 2, Lee further discloses wherein the display element layer (333, 345, 360) comprises a first electrode (ECP1 another layer of multilayer in H1) and a second electrode (ECP2 another layer of multilayer in H3) spaced from the first electrode (ECP1 another layer of multilayer in H1), and the light emitting element (350, ECP1, ECP2) is between the first electrode (ECP1 another layer of multilayer in H1) and the second electrode (ECP2 another layer of multilayer in H3) (See Fig. 5, Fig. 10, Fig. 11, ¶ 0082, ¶ 0083, ¶ 0084).									As to claim 6, Lee further discloses wherein the pixel circuit layer (111, 110, 150, 400, 310, 331) comprises a plurality of transistors (TFT array, ¶ 0043) and an organic layer (410, 420) covering the plurality of transistors (TFT array, ¶ 0043), the organic layer (410, 420) comprising the lens pattern (450) (See Fig. 5, Fig. 6, Fig. 10, Fig. 11, ¶ 0043, ¶ 0061, ¶ 0110, ¶ 0117, ¶ 0118, ¶ 0131, ¶ 0133) (Notes: “resin” is defined as any of various solid or semisolid amorphous fusible flammable natural organic substances that are usually transparent or translucent and yellowish to brown, are formed especially in plant secretions, are soluble in organic solvents (such as ether) but not in water, are electrical nonconductors, and are used chiefly in varnishes, printing inks, plastics, and sizes and in medicine by Dictionary.com such that the limitation “organic layer” is met by Lee).										As to claim 9, Lee further discloses wherein the first electrode (ECP1 another layer of multilayer in H1) and the second electrode (ECP2 another layer of multilayer in H3) do not overlap with the lens pattern (450) (See Fig. 10, Fig. 11).				As to claim 10, Lee further discloses wherein a width of the lens pattern (450) is less than a length of the light emitting element (350, ECP1, ECP2) (See Fig. 10, Fig. 11).													As to claim 11, Lee further discloses wherein the lens pattern (450) corresponds one-to-one with the light emitting element (350, ECP1, ECP2) (See Fig. 10, Fig. 11).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188606 A1 to Lee et al. (“Lee”) as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2014/0206116 A1 to Hwang et al. (“Hwang”). The teaching of Lee has been discussed above.									As to claim 3, although Lee discloses the light emitting element (350, ECP1, ECP2) (See Fig. 10, Fig. 11), Lee does not further disclose wherein the light emitting element comprises a first semiconductor layer, an active layer surrounding at least a portion of the first semiconductor layer, and a second semiconductor layer of a different type from that of the first semiconductor layer and surrounding at least a portion of the active layer.												However, Hwang does disclose wherein the light emitting element (100) comprises a first semiconductor layer (131), an active layer (132) surrounding at least a portion of the first semiconductor layer (131), and a second semiconductor layer (133) of a different type from that of the first semiconductor layer (131) and surrounding at least a portion of the active layer (132) (See Fig. 1, Fig. 7, ¶ 0003, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0049, ¶ 0051, ¶ 0053, ¶ 0054, ¶ 0058, ¶ 0059, ¶ 0065, ¶ 0067, ¶ 0068, ¶ 0069).												In view of the teaching of Hwang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee to have wherein the light emitting element comprises a first semiconductor layer, an active layer surrounding at least a portion of the first semiconductor layer, and a second semiconductor layer of a different type from that of the first semiconductor layer and surrounding at least a portion of the active layer because such a structure provides improved light extraction efficiency (See ¶ 0058, ¶ 0059, ¶ 0067, ¶ 0068, ¶ 0069).										As to claim 4, Lee in view of Hwang further discloses wherein the light emitting element (350, ECP1, ECP2/100) comprises a first end portion (at 160, separated by As to claim 5, Lee in view of Hwang further discloses wherein the display element layer (333, 345, 360) comprises a first contact electrode (another layer of ECP1) on the first electrode (ECP1 another layer of multilayer in H1) and electrically connected to the first end portion (at 160, separated by 140), and a second contact electrode (another layer of ECP2) on the second electrode (ECP2 another layer of multilayer in H3) and electrically connected to the second end portion (at 110, separated by 140) (See Lee Fig. 5, Fig. 10, Fig. 11, ¶ 0082, ¶ 0083, ¶ 0084, and Hwang Fig. 1, Fig. 7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188606 A1 to Lee et al. (“Lee”) as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2017/0082896 A1 to Jang et al. (“Jang”). The teaching of Lee has been discussed above.										As to claim 7, although Lee discloses wherein the display element layer (333, 345, 360) further comprises an insulating layer (360) covering the first electrode (ECP1 another layer of multilayer in H1), the second electrode (ECP2 another layer of multilayer in H3), and the organic layer (410, 420) (See Fig. 5, Fig. 6, ¶ 0080, ¶ 0081, ¶ 0110, ¶ 0117, ¶ 0118, ¶ 0131, ¶ 0133), Lee does not further disclose and wherein a refractive index of the insulating layer is greater than a refractive index of the organic layer.											.	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Kim (US 2019/0214376 A1).	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/DAVID CHEN/Primary Examiner, Art Unit 2815